EXHIBIT 31.1 Certification of Principal Executive Officer Pursuant to Securities Exchange Act Rule 13a-14(a) As Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Marc H. Hedrick, certify that: 1. I have reviewed this annual report on Form 10-K of Cytori Therapeutics, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 29, 2014 /s/ Marc H. Hedrick Marc H. Hedrick President & Chief Executive Officer
